DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-10 recite receiving challenges, ranking challenges, and partitioning challenges.
	From applicant’s specification, the best description for a challenge is, “In another example, host data 230 may include rules regarding the types and scope of challenges on which matchmaking will be based (e.g., performance rating value, monetary value, number of prior matches played, win/loss ratio, or combinations thereof) and the minimum performance rating or monetary value and/or threshold prior match history or win/loss ratio to be included a challenge.”
	It is not clear how the challenge as broadly defined is being ranked.

For the purposes of examination, the challenge will be considered to be a monetary value.  The challenge is ranked by how much the monetary value is.  Partitioning the challenge is losing the monetary value.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of wagering or fundamental economic practice and the mathematical relationship or formula guiding wagering.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than mere instructions to implement the idea on a computer, and/or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected Alice Corp. Pty. Ltd. V. CLS Bank International for guidance.

Claim 1 is an independent claim directed to a system.  Products fall within statutory categories of invention (Step 1: YES).

The claims are then analyzed to determine whether it is directed to an exception.  In this case, the claims are drawn the commercial practice or fundamental economic practice of the abstract idea of wagering.  The administration of the wagering game includes the steps of defining/displaying a game, accepting a wager, providing a random outcome, and determining a winner or loser.

receive challenges  (receive proposed bets)
a first match (accepting a wager and providing a random outcome)
partitioning the challenge received from the losing player of the first match for allocation;  (determining a winner or loser, pay winner)
a second match (accepting a wager and providing a random outcome)
partitioning the challenge received from the losing player of the second match for allocation;  (determining a winner or loser, pay winner)
a final match (accepting a wager and providing a random outcome)


 (Step 2A, prong one: YES)

The claims are then analyzed to determine whether the claims recite addition elements that integrate the judicial exception into a practical application.  In this case, the claims recite

an electronic data store configured to store player data  
at least one processor 
initialize a matchmaking session 
the stored player data includes an account  
rank the one or more players based on their corresponding challenges (bets) in a sorted queue

The electronic data store and the at least one processor are merely parts of a generic computer network.
(Step 2A, prong two: NO)

Viewing the limitations individually, 
The physical components of a generic computer such as memory do not make the claims less abstract, nor do they meet the “significantly more” criterion.

Viewing the limitations as a combination, the claim simply instructs the practitioner to implement the concept of an electronic method of gaming with routine, conventional activity specified at a high level of generality in a particular technological environment.  When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of an electronic system.
(Step 2B: NO). The claim is not patent eligible.
Claims 2-10 have been considered each as whole claim as to the abstract idea and the “significantly more” criterion.  While being more specific, the limitations did not make the claims less abstract nor provide “significantly more” to the claims to make them patent eligible.

Allowable Subject Matter
Claims 1-10 are rejected under 35 USC 112 & 101, but would be allowable if these issues were resolved.
Feel free to call the examiner if you would like.  There are many inter-related complex issue and it may be easier to discuss, as oppose to writing. 

The following is a statement of reasons for the indication of allowable subject matter:  

The cited prior art does not show or teach the full limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL A CUFF/           Primary Examiner, Art Unit 3715